Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 1 of 246 PageID 2289




                                                                  P-APP001298
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 2 of 246 PageID 2290




                                                                  P-APP001299
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 3 of 246 PageID 2291




                                                                  P-APP001300
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 4 of 246 PageID 2292




                                                                  P-APP001301
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 5 of 246 PageID 2293




                                                                  P-APP001302
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 6 of 246 PageID 2294




                                                                  P-APP001303
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 7 of 246 PageID 2295




                                                                  P-APP001304
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 8 of 246 PageID 2296




                                                                  P-APP001305
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 9 of 246 PageID 2297




                                                                  P-APP001306
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 10 of 246 PageID 2298




                                                                   P-APP001307
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 11 of 246 PageID 2299




                                                                   P-APP001308
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 12 of 246 PageID 2300




                                                                   P-APP001309
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 13 of 246 PageID 2301




                                                                   P-APP001310
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 14 of 246 PageID 2302




                                                                   P-APP001311
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 15 of 246 PageID 2303




                                                                   P-APP001312
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 16 of 246 PageID 2304




                                                                   P-APP001313
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 17 of 246 PageID 2305




                                                                   P-APP001314
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 18 of 246 PageID 2306




                                                                   P-APP001315
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 19 of 246 PageID 2307




                                                                   P-APP001316
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 20 of 246 PageID 2308




                                                                   P-APP001317
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 21 of 246 PageID 2309




                                                                   P-APP001318
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 22 of 246 PageID 2310




                                                                   P-APP001319
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 23 of 246 PageID 2311




                                                                   P-APP001320
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 24 of 246 PageID 2312




                                                                   P-APP001321
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 25 of 246 PageID 2313




                                                                   P-APP001322
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 26 of 246 PageID 2314




                                                                   P-APP001323
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 27 of 246 PageID 2315




                                                                   P-APP001324
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 28 of 246 PageID 2316




                                                                   P-APP001325
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 29 of 246 PageID 2317




                                                                   P-APP001326
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 30 of 246 PageID 2318




                                                                   P-APP001327
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 31 of 246 PageID 2319




                                                                   P-APP001328
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 32 of 246 PageID 2320




                                                                   P-APP001329
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 33 of 246 PageID 2321




                                                                   P-APP001330
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 34 of 246 PageID 2322




                                                                   P-APP001331
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 35 of 246 PageID 2323




                                                                   P-APP001332
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 36 of 246 PageID 2324




                                                                   P-APP001333
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 37 of 246 PageID 2325




                                                                   P-APP001334
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 38 of 246 PageID 2326




                                                                   P-APP001335
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 39 of 246 PageID 2327




                                                                   P-APP001336
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 40 of 246 PageID 2328




                                                                   P-APP001337
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 41 of 246 PageID 2329




                                                                   P-APP001338
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 42 of 246 PageID 2330




                                                                   P-APP001339
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 43 of 246 PageID 2331




                                                                   P-APP001340
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 44 of 246 PageID 2332




                                                                   P-APP001341
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 45 of 246 PageID 2333




                                                                   P-APP001342
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 46 of 246 PageID 2334




                                                                   P-APP001343
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 47 of 246 PageID 2335




                                                                   P-APP001344
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 48 of 246 PageID 2336




                                                                   P-APP001345
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 49 of 246 PageID 2337




                                                                   P-APP001346
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 50 of 246 PageID 2338




                                                                   P-APP001347
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 51 of 246 PageID 2339




                                                                   P-APP001348
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 52 of 246 PageID 2340




                                                                   P-APP001349
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 53 of 246 PageID 2341




                                                                   P-APP001350
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 54 of 246 PageID 2342




                                                                   P-APP001351
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 55 of 246 PageID 2343




                                                                   P-APP001352
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 56 of 246 PageID 2344




                                                                   P-APP001353
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 57 of 246 PageID 2345




                                                                   P-APP001354
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 58 of 246 PageID 2346




                                                                   P-APP001355
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 59 of 246 PageID 2347




                                                                   P-APP001356
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 60 of 246 PageID 2348




                                                                   P-APP001357
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 61 of 246 PageID 2349




                                                                   P-APP001358
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 62 of 246 PageID 2350




                                                                   P-APP001359
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 63 of 246 PageID 2351




                                                                   P-APP001360
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 64 of 246 PageID 2352




                                                                   P-APP001361
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 65 of 246 PageID 2353




                                                                   P-APP001362
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 66 of 246 PageID 2354




                                                                   P-APP001363
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 67 of 246 PageID 2355




                                                                   P-APP001364
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 68 of 246 PageID 2356




                                                                   P-APP001365
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 69 of 246 PageID 2357




                                                                   P-APP001366
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 70 of 246 PageID 2358




                                                                   P-APP001367
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 71 of 246 PageID 2359




                                                                   P-APP001368
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 72 of 246 PageID 2360




                                                                   P-APP001369
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 73 of 246 PageID 2361




                                                                   P-APP001370
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 74 of 246 PageID 2362




                                                                   P-APP001371
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 75 of 246 PageID 2363




                                                                   P-APP001372
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 76 of 246 PageID 2364




                                                                   P-APP001373
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 77 of 246 PageID 2365




                                                                   P-APP001374
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 78 of 246 PageID 2366




                                                                   P-APP001375
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 79 of 246 PageID 2367




                                                                   P-APP001376
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 80 of 246 PageID 2368




                                                                   P-APP001377
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 81 of 246 PageID 2369




                                                                   P-APP001378
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 82 of 246 PageID 2370




                                                                   P-APP001379
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 83 of 246 PageID 2371




                                                                   P-APP001380
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 84 of 246 PageID 2372




                                                                   P-APP001381
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 85 of 246 PageID 2373




                                                                   P-APP001382
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 86 of 246 PageID 2374




                                                                   P-APP001383
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 87 of 246 PageID 2375




                                                                   P-APP001384
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 88 of 246 PageID 2376




                                                                   P-APP001385
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 89 of 246 PageID 2377




                                                                   P-APP001386
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 90 of 246 PageID 2378




                                                                   P-APP001387
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 91 of 246 PageID 2379




                                                                   P-APP001388
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 92 of 246 PageID 2380




                                                                   P-APP001389
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 93 of 246 PageID 2381




                                                                   P-APP001390
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 94 of 246 PageID 2382




                                                                   P-APP001391
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 95 of 246 PageID 2383




                                                                   P-APP001392
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 96 of 246 PageID 2384




                                                                   P-APP001393
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 97 of 246 PageID 2385




                                                                   P-APP001394
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 98 of 246 PageID 2386




                                                                   P-APP001395
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 99 of 246 PageID 2387




                                                                   P-APP001396
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 100 of 246 PageID 2388




                                                                   P-APP001397
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 101 of 246 PageID 2389




                                                                   P-APP001398
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 102 of 246 PageID 2390




                                                                   P-APP001399
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 103 of 246 PageID 2391




                                                                   P-APP001400
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 104 of 246 PageID 2392




                                                                   P-APP001401
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 105 of 246 PageID 2393




                                                                   P-APP001402
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 106 of 246 PageID 2394




                                                                   P-APP001403
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 107 of 246 PageID 2395




                                                                   P-APP001404
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 108 of 246 PageID 2396




                                                                   P-APP001405
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 109 of 246 PageID 2397




                                                                   P-APP001406
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 110 of 246 PageID 2398




                                                                   P-APP001407
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 111 of 246 PageID 2399




                                                                   P-APP001408
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 112 of 246 PageID 2400




                                                                   P-APP001409
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 113 of 246 PageID 2401




                                                                   P-APP001410
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 114 of 246 PageID 2402




                                                                   P-APP001411
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 115 of 246 PageID 2403




                                                                   P-APP001412
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 116 of 246 PageID 2404




                                                                   P-APP001413
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 117 of 246 PageID 2405




                                                                   P-APP001414
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 118 of 246 PageID 2406




                                                                   P-APP001415
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 119 of 246 PageID 2407




                                                                   P-APP001416
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 120 of 246 PageID 2408




                                                                   P-APP001417
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 121 of 246 PageID 2409




                                                                   P-APP001418
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 122 of 246 PageID 2410




                                                                   P-APP001419
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 123 of 246 PageID 2411




                                                                   P-APP001420
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 124 of 246 PageID 2412




                                                                   P-APP001421
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 125 of 246 PageID 2413




                                                                   P-APP001422
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 126 of 246 PageID 2414




                                                                   P-APP001423
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 127 of 246 PageID 2415




                                                                   P-APP001424
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 128 of 246 PageID 2416




                                                                   P-APP001425
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 129 of 246 PageID 2417




                                                                   P-APP001426
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 130 of 246 PageID 2418




                                                                   P-APP001427
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 131 of 246 PageID 2419




                                                                   P-APP001428
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 132 of 246 PageID 2420




                                                                   P-APP001429
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 133 of 246 PageID 2421




                                                                   P-APP001430
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 134 of 246 PageID 2422




                                                                   P-APP001431
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 135 of 246 PageID 2423




                                                                   P-APP001432
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 136 of 246 PageID 2424




                                                                   P-APP001433
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 137 of 246 PageID 2425




                                                                   P-APP001434
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 138 of 246 PageID 2426




                                                                   P-APP001435
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 139 of 246 PageID 2427




                                                                   P-APP001436
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 140 of 246 PageID 2428




                                                                   P-APP001437
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 141 of 246 PageID 2429




                                                                   P-APP001438
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 142 of 246 PageID 2430




                                                                   P-APP001439
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 143 of 246 PageID 2431




                                                                   P-APP001440
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 144 of 246 PageID 2432




                                                                   P-APP001441
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 145 of 246 PageID 2433




                                                                   P-APP001442
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 146 of 246 PageID 2434




                                                                   P-APP001443
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 147 of 246 PageID 2435




                                                                   P-APP001444
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 148 of 246 PageID 2436




                                                                   P-APP001445
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 149 of 246 PageID 2437




                                                                   P-APP001446
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 150 of 246 PageID 2438




                                                                   P-APP001447
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 151 of 246 PageID 2439




                                                                   P-APP001448
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 152 of 246 PageID 2440




                                                                   P-APP001449
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 153 of 246 PageID 2441




                                                                   P-APP001450
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 154 of 246 PageID 2442




                                                                   P-APP001451
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 155 of 246 PageID 2443




                                                                   P-APP001452
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 156 of 246 PageID 2444




                                                                   P-APP001453
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 157 of 246 PageID 2445




                                                                   P-APP001454
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 158 of 246 PageID 2446




                                                                   P-APP001455
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 159 of 246 PageID 2447




                                                                   P-APP001456
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 160 of 246 PageID 2448




                                                                   P-APP001457
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 161 of 246 PageID 2449




                                                                   P-APP001458
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 162 of 246 PageID 2450




                                                                   P-APP001459
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 163 of 246 PageID 2451




                                                                   P-APP001460
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 164 of 246 PageID 2452




                                                                   P-APP001461
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 165 of 246 PageID 2453




                                                                   P-APP001462
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 166 of 246 PageID 2454




                                                                   P-APP001463
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 167 of 246 PageID 2455




                                                                   P-APP001464
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 168 of 246 PageID 2456




                                                                   P-APP001465
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 169 of 246 PageID 2457




                                                                   P-APP001466
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 170 of 246 PageID 2458




                                                                   P-APP001467
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 171 of 246 PageID 2459




                                                                   P-APP001468
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 172 of 246 PageID 2460




                                                                   P-APP001469
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 173 of 246 PageID 2461




                                                                   P-APP001470
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 174 of 246 PageID 2462




                                                                   P-APP001471
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 175 of 246 PageID 2463




                                                                   P-APP001472
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 176 of 246 PageID 2464




                                                                   P-APP001473
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 177 of 246 PageID 2465




                                                                   P-APP001474
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 178 of 246 PageID 2466




                                                                   P-APP001475
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 179 of 246 PageID 2467




                                                                   P-APP001476
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 180 of 246 PageID 2468




                                                                   P-APP001477
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 181 of 246 PageID 2469




                                                                   P-APP001478
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 182 of 246 PageID 2470




                                                                   P-APP001479
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 183 of 246 PageID 2471




                                                                   P-APP001480
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 184 of 246 PageID 2472




                                                                   P-APP001481
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 185 of 246 PageID 2473




                                                                   P-APP001482
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 186 of 246 PageID 2474




                                                                   P-APP001483
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 187 of 246 PageID 2475




                                                                   P-APP001484
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 188 of 246 PageID 2476




                                                                   P-APP001485
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 189 of 246 PageID 2477




                                                                   P-APP001486
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 190 of 246 PageID 2478




                                                                   P-APP001487
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 191 of 246 PageID 2479




                                                                   P-APP001488
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 192 of 246 PageID 2480




                                                                   P-APP001489
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 193 of 246 PageID 2481




                                                                   P-APP001490
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 194 of 246 PageID 2482




                                                                   P-APP001491
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 195 of 246 PageID 2483




                                                                   P-APP001492
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 196 of 246 PageID 2484




                                                                   P-APP001493
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 197 of 246 PageID 2485




                                                                   P-APP001494
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 198 of 246 PageID 2486




                                                                   P-APP001495
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 199 of 246 PageID 2487




                                                                   P-APP001496
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 200 of 246 PageID 2488




                                                                   P-APP001497
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 201 of 246 PageID 2489




                                                                   P-APP001498
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 202 of 246 PageID 2490




                                                                   P-APP001499
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 203 of 246 PageID 2491




                                                                   P-APP001500
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 204 of 246 PageID 2492




                                                                   P-APP001501
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 205 of 246 PageID 2493




                                                                   P-APP001502
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 206 of 246 PageID 2494




                                                                   P-APP001503
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 207 of 246 PageID 2495




                                                                   P-APP001504
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 208 of 246 PageID 2496




                                                                   P-APP001505
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 209 of 246 PageID 2497




                                                                   P-APP001506
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 210 of 246 PageID 2498




                                                                   P-APP001507
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 211 of 246 PageID 2499




                                                                   P-APP001508
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 212 of 246 PageID 2500




                                                                   P-APP001509
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 213 of 246 PageID 2501




                                                                   P-APP001510
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 214 of 246 PageID 2502




                                                                   P-APP001511
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 215 of 246 PageID 2503




                                                                   P-APP001512
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 216 of 246 PageID 2504




                                                                   P-APP001513
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 217 of 246 PageID 2505




                                                                   P-APP001514
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 218 of 246 PageID 2506




                                                                   P-APP001515
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 219 of 246 PageID 2507




                                                                   P-APP001516
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 220 of 246 PageID 2508




                                                                   P-APP001517
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 221 of 246 PageID 2509




                                                                   P-APP001518
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 222 of 246 PageID 2510




                                                                   P-APP001519
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 223 of 246 PageID 2511




                                                                   P-APP001520
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 224 of 246 PageID 2512




                                                                   P-APP001521
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 225 of 246 PageID 2513




                                                                   P-APP001522
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 226 of 246 PageID 2514




                                                                   P-APP001523
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 227 of 246 PageID 2515




                                                                   P-APP001524
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 228 of 246 PageID 2516




                                                                   P-APP001525
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 229 of 246 PageID 2517




                                                                   P-APP001526
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 230 of 246 PageID 2518




                                                                   P-APP001527
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 231 of 246 PageID 2519




                                                                   P-APP001528
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 232 of 246 PageID 2520




                                                                   P-APP001529
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 233 of 246 PageID 2521




                                                                   P-APP001530
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 234 of 246 PageID 2522




                                                                   P-APP001531
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 235 of 246 PageID 2523




                                                                   P-APP001532
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 236 of 246 PageID 2524




                                                                   P-APP001533
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 237 of 246 PageID 2525




                                                                   P-APP001534
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 238 of 246 PageID 2526




                                                                   P-APP001535
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 239 of 246 PageID 2527




                                                                   P-APP001536
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 240 of 246 PageID 2528




                                                                   P-APP001537
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 241 of 246 PageID 2529




                                                                   P-APP001538
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 242 of 246 PageID 2530




                                                                   P-APP001539
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 243 of 246 PageID 2531




                                                                   P-APP001540
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 244 of 246 PageID 2532




                                                                   P-APP001541
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 245 of 246 PageID 2533




                                                                   P-APP001542
Case 2:20-cv-00180-JLB-MRM Document 46-7 Filed 07/01/20 Page 246 of 246 PageID 2534




                                                                   P-APP001543
